Citation Nr: 0940586	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to Department of Veterans 
Affairs (VA) disability benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that he had recognized service with 
the United States Armed Forces during World War II.  He 
contends that he is legally eligible for VA disability 
benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant's claim for VA disability benefits has been 
denied on prior occasions based on a finding that the 
appellant did not have recognized active service for VA 
benefits purposes.  (See, e.g., RO decision dated in May 
2000).  In April 1969, the service department provided 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army including the recognized 
guerillas, in the service of the United States Armed Forces.  

Since the April 1969 service department certification, a 
significant quantity of evidence has been received pertaining 
to the appellant's claimed period of active service.  This 
evidence has reflected several alternative spellings of the 
appellant's name, which the RO has provided to the service 
department in seeking verification of the appellant's claimed 
service.  

A request for information to the service department in 
February 2008 also states that "[w]e have enclosed service 
documents to facilitate your search," although from a review 
of attachments to a request in October 2007 it appears likely 
that the documents attached were a December 1976 Form PVAO-4 
(certification of service from the Philippines Veterans 
Affairs Office), and a roster of names and service numbers 
that includes the appellant.  The February 2008 request for 
information also indicated that a Form 23 (also referred to 
as an Affidavit for Philippine Army Personnel) had been 
attached.  

Significant additional evidence and information, which does 
not appear to have been forwarded to the service department, 
has also been received over the years.  This includes 
affidavits, dated and received in August 2005, of A.C. and 
J.B., who claim to have served with the appellant, and who 
provided their VA claims file numbers and Philippine service 
serial numbers; a document from Headquarters, 4th IB, 3rd 
Regt., purporting to list the units, commanding officers, and 
nature of duty for the appellant's claimed period of service; 
a document from the Republic of the Philippines Department of 
National Defense, Office of the Military Service Board, 
providing further information about the appellant's claimed 
period of service; a June 2006 certification of service from 
the Office of the Adjutant General, General Headquarters, 
Armed Forces of the Philippines (Form AGNR2); a May 1995 
AGNR2, and a February 1946 Certificate of Discharge from the 
Commonwealth of the Philippines, Philippine Army.  

The Board further notes that not all of the information 
contained in these documents is consistent.  For example, an 
Affidavit for Philippine Army Personnel (Form 23) received in 
May 2007 contains a different "present organization" (see 
field 1B) and different details as to periods of service, 
duties, and commanding officers, as compared to the Affidavit 
for Philippine Army Personnel received in May 2000.  Because 
the issue before the Board is reopening a previously denied 
claim, the Board does not yet weigh the probative value of 
such evidence.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R.  § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department (including relevant lay evidence such as 
affidavits pertaining to the claimed period of service) must 
be submitted to the service department for review.  As 
described above, this was not accomplished in full in the 
present case.  All relevant evidence and information 
pertaining to the appellant's claimed period of active 
service should be forwarded to the service department.  See 
Capellan, 539 F.3d at 1381-1382 (holding that the correct 
interpretation of the governing statutes and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for verification of 
service from the service department, and that VA is required 
to ensure consideration of all procurable and assembled data, 
including lay evidence, in connection with a request for 
verification of service from the service department).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide the NPRC copies of all relevant 
evidence (lay or documentary) regarding 
the appellant's claimed service, 
including: a December 1976 Form PVAO-4 -- 
certification of service from the 
Philippines Veterans Affairs Office; a 
roster of names and service numbers that 
includes the appellant; Form 23s (also 
referred to Affidavits for Philippine Army 
Personnel) received in May 2000 and May 
2007; affidavits, dated and received in 
August 2005, of A.C. and J.B., who claim 
to have served with the appellant, and who 
provided their VA claims file numbers and 
Philippine service serial numbers; a 
document from Headquarters, 4th IB, 3rd 
Regt., purporting to list the units, 
commanding officers, and nature of duty 
for the appellant's claimed period of 
service; a document from the Republic of 
the Philippines Department of National 
Defense, Office of the Military Service 
Board, providing further information about 
the appellant's claimed period of service; 
a June 2006 certification of service from 
the Office of the Adjutant General, 
General Headquarters, Armed Forces of the 
Philippines (Form AGNR2); a May 1995 Form 
AGNR2; and a February 1946 Certificate of 
Discharge from the Commonwealth of the 
Philippines, Philippine Army. 

The RO/AMC should inform the service 
department that not all of the information 
contained in these documents is 
consistent.  For example, an Affidavit for 
Philippine Army Personnel (Form 23) 
received in May 2007 contains a different 
"present organization" (see field 1B) 
and different details as to periods of 
service, duties, and commanding officers, 
as compared to the Affidavit for 
Philippine Army Personnel received in May 
2000. 

Also, provide the NPRC with the 
alternative spellings and the middle 
initial of the appellant's name reflected 
in the claims file.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA disability 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  By this action, the Board intimates 
no opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

